 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   DONNELL BLEDSOE,                                 No. 2:19-cv-02349-TLN-CKD
12                      Plaintiff,
13          v.                                        ORDER
14   JUDGE GUILIANI, et al.,
15                      Defendants.
16

17          Plaintiff Donnell Bledsoe (“Plaintiff”), a former state prisoner proceeding pro se, filed the

18   instant action pursuant to 28 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 24, 2020, the magistrate judge filed findings and recommendations which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen (14) days. (ECF No. 9.) Plaintiff has not

23   filed any objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                      1
 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1.     The findings and recommendations (ECF No. 9) are adopted in full;

 5          2.     Plaintiff’s Complaint is DISMISSED without prejudice; and

 6          3.     The Clerk of Court is directed to close this case.

 7          IT IS SO ORDERED.

 8          Dated: March 6, 2020

 9

10

11

12                               Troy L. Nunley
                                 United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
